       Case 1:17-cv-02222-JPW Document 84 Filed 09/08/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WILLIAM TWO TWO,                   :   Civil No. 1:17-CV-02222
                                   :
        Plaintiff,                 :
                                   :
        v.                         :
                                   :
NAPA TRANSPORTATION, INC. et al. :
                                   :
        Defendants.                :   Judge Jennifer P. Wilson
                               ORDER
    AND NOW, on this 8th day of September, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Defendants’ motion for summary judgment (Doc. 57) is GRANTED IN

     PART AND DENIED IN PART.

  2. The motion is granted as to Plaintiff’s Title VII race discrimination claim

     and as to any hostile work environment, retaliation, or negligence claims.

  3. The motion is denied as to Plaintiff’s race discrimination claim under 42

     U.S.C. § 1981 and as to Plaintiff’s request for punitive damages.

  4. A status conference is scheduled for October 28, 2020 at 10:00 a.m. The

     conference will be by telephone. Plaintiff’s counsel shall arrange a




                                        1
 Case 1:17-cv-02222-JPW Document 84 Filed 09/08/20 Page 2 of 2




call-in number and pass code, and provide that information to the court and

opposing counsel at least one hour prior to the call.

                                 s/Jennifer P. Wilson
                                 JENNIFER P. WILSON
                                 United States District Court Judge
                                 Middle District of Pennsylvania




                                    2
